Citation Nr: 0423902	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  00-11 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for cervical spine 
arthritis, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for peptic ulcer 
disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1973.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from a March 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  

In July 2002, the veteran and his spouse, accompanied by the 
veteran's accredited representative, testified at a hearing 
conducted before the undersigned Veterans Law Judge at the 
local VA office. 

When this matter was before the Board in December 2002, the 
Board determined that further development was necessary with 
regard to the issues of entitlement to increased evaluations 
for cervical spine arthritis and peptic ulcer disease, and in 
May 2003, the veteran was afforded a VA orthopedic 
examination and a VA gastrointestinal examination in June 
2003.  The May and June 2003 examinations were conducted 
pursuant to the authority granted to the Board by 38 C.F.R. 
§ 19.9(a)(2) (2003).  In Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F3d 1399 (Fed. Cir. 2003), 
however, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R.§ 19.9(a)(2) 
(2002).  Thereafter, in July 2003, the Board remanded the 
case to the RO for further consideration.  The case has since 
been returned to the Board for further appellate action.  

The issue of entitlement to an increased evaluation for 
cervical spine arthritis is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The competent medical evidence shows that the service-
connected peptic ulcer disease is currently inactive and is 
not manifest by more than mild symptoms; it is not productive 
of recurring episodes of severe symptoms two or three times a 
year averaging ten days in duration, or with continuous 
moderate manifestations.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
peptic ulcer disease, have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. 4.114, Diagnostic Code 7305 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the March 2000 rating decision from which the current 
appeal originates.  The veteran was provided with a statement 
of the case in March 2000 and supplemental statements of the 
case in January 2001, October 2001 and September 2003, which 
notified him of the issues addressed, the evidence 
considered, the adjudicative action taken, the decision 
reached, the pertinent law and regulations, and the reasons 
and bases for the decision.

In the present case, a rating decision dated in March 2000 
denied an increased evaluation for peptic ulcer disease.  
Only after that rating action was promulgated did the AOJ, in 
October 2001, provide adequate notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claim. 

While the notice provided to the veteran in October 2001 was 
not given prior to the first AOJ adjudication of the claim in 
March 2000, the notice was provided by the AOJ prior to 
readjudication and certification of the claim, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
was specifically advised of what information and evidence was 
needed to substantiate his claim.  He was also advised of 
what evidence VA would obtain for him, and of what evidence 
he was responsible for submitting, and also advised to submit 
relevant evidence in his possession.  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the October 
2001 VA letter and the statement of the case and supplemental 
statements of the case informed the veteran of the 
information and evidence needed to substantiate his claim.  
Moreover, and as noted above, the October 2001 correspondence 
notified the veteran as to which evidence would be obtained 
by him and which evidence would be retrieved by VA, and also 
suggested that he submit any evidence in his possession.  It 
is clear from submissions by and on behalf of the veteran 
that he is fully conversant with the legal requirements in 
this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  VA and 
private treatment records, as well as VA compensation 
examination reports.  The veteran has not alleged that there 
are any other outstanding medical records.  The Board 
consequently finds that VA's duty to assist the veteran in 
obtaining records in connection with the instant appeal has 
been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Analysis

Service connection for peptic ulcer disease was granted in a 
June 1987 rating decision.  A 10 percent evaluation was 
assigned under Diagnostic Code 7305.  In August 1999, the 
veteran raised the current claim for an increased evaluation 
for his service-connected peptic ulcer disease.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's peptic ulcer disease is currently evaluated 
under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 
7305.  Pursuant to Diagnostic Code 7305, a 10 percent rating 
is warranted for ulcer disease when it is characterized as 
mild, with recurring symptoms once or twice yearly.  A 
moderate ulcer, with recurring episodes of severe symptoms 
two or three times a year averaging ten days in duration, or 
with continuous moderate manifestations, warrants a 20 
percent evaluation.  A 40 percent evaluation is warranted 
when the ulcer is moderately severe, with impairment of 
health manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times a year.  Finally, a 
duodenal ulcer warrants a 60 percent evaluation when it is 
severe, causing pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.

The regulations also provide that ratings under Diagnostic 
Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, 
inclusive, will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. 
§ 4.114.

During the pendency of the veteran's appeal, some regulations 
used to rate the digestive system were revised and became 
effective as of July 2, 2001.  66 Fed. Reg. 29488-29489 (May 
31, 2001).  The changes, however, do not involve the 
diagnostic code used for rating the veteran's duodenal ulcer.  
Id.

August 1998 private treatment records show the veteran was 
seen for complaints of severe epigastric pain and heartburn.  
He gave a history of having similar symptoms on one other 
occasion and reported taking Priliosec on a daily basis.  The 
assessment was severe dyspeptic symptoms.  X-ray studies of 
the abdomen revealed no bowel distension or wall thickening 
of the bowel.  There was increased gas in the small bowel and 
possible ileus developing.  

VA medical records show the veteran complained of burning 
chest pain in October 1998, and was discharged with diagnosed 
gastroesophageal reflux disease (GERD) and anxiety attack 
with hyperventilation.  He requested "stronger" medications 
for his reflux in November 1998.  VA changed his medication 
from Priliosec to Lansoprasole in December 1998.  He did not 
have any complaints at that time.  

During a September 1999 VA gastrointestinal examination, the 
veteran gave a history of GERD but denied any past history of 
peptic ulcer disease or malignancies or other disorders 
attributed to his stomach or duodenum.  He complained of rare 
epigastric pain occurring two to three times a year and 
abdominal distention with bloating three to four times a 
week.  He denied nausea or vomiting, but admitted to 
regurgitation a couple of times a week.  He complained of 
very frequent heartburn.  He denied diarrhea, constipation, 
hematemesis or melena, as well as any significant weight gain 
or loss or a history of anemia.  At that time he took 
Prevacid and antacid tablets on a daily basis and was on 
proton pump inhibitors.  

Examination revealed the veteran to be well-nourished with no 
evidence of pallor or other signs indicative of anemia.  The 
abdomen was full, soft, and nontender, with no 
hepatosplenomegaly or other masses.  December 1998 laboratory 
results indicated normal red blood cell indices.  The 
diagnoses included no clinical or documented past evidence of 
peptic ulcer disease or other disorder attributable to the 
stomach or duodenum and symptoms most consistent with 
gastroesophageal reflux disease.

Subsequent VA and private treatment records show ongoing 
intermittent treatment for complaints associated with 
diagnosed GERD.  A May 2001 private hospital admission report 
noted that the veteran had a history of an ulcer that was 
stable.  

During a September 2000 personal hearing, the veteran 
testified that his peptic ulcer condition had worsened.  He 
testified that it sometimes hurt and that he took Prevacid 
and Rolaids daily to relieve his symptoms.  He denied any 
bleeding or bloody stools and he did not take iron 
supplements.  His wife testified that he sometimes had 
problems with bleeding and that she was careful about his 
diet.  

At his July 2002 Travel Board hearing before the undersigned, 
the veteran testified that he had a burning pain which he 
controlled with Prevacid and Rolaids.  He had a special diet.  
His condition had improved since his private physician had 
placed him on different medication.  He denied any antibiotic 
treatment for his condition.  His physician had advised him 
to sleep with his head elevated.  Although his symptoms were 
not brought on by meals, he was not on an actual diet.  He 
denied experiencing nausea, vomiting or blood in his stools.  
He received treatment for the condition every six months.  

A June 2003 VA gastrointestinal examination report notes that 
the veteran's claims file was reviewed in addition to his 
examination.  The veteran was diagnosed with duodenal ulcer 
in 1966 or 1967 and also had an acid reflux disease.  He 
complained of burning pain and nausea from time to time.  He 
denied hematemesis, melena, constipation or diarrhea.  He had 
gained weight and had not undergone any associated surgeries.  
The diagnoses included peptic ulcer disease and GERD.

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for an evaluation 
in excess of 10 percent for his service-connected peptic 
ulcer disease.  The competent medical evidence does not show 
that the service-connected peptic ulcer disease is manifest 
by a moderate ulcer, with recurring episodes of severe 
symptoms two or three times a year averaging ten days in 
duration, or with continuous moderate manifestations.  The 
overall medical evidence shows a history of duodenal ulcer 
diagnosed in the mid-1960's, but there is no subsequent 
findings of an active ulcer in private or VA treatment 
records during the period under appeal.  While there are 
subjective complaints of epigastric burning pain, there is no 
history of hematemesis, bloody stools, melena or weight loss.  
Moreover, the preponderance of the evidence shows that the 
veteran's gastrointestinal symptomatology is not produced by 
his service-connected peptic ulcer disease, but is rather 
produced by his nonservice-connected GERD.  

Consequently, the Board concludes that the symptoms of the 
veteran's peptic ulcer disease do not meet or nearly 
approximate the criteria for a rating in excess of 10 percent 
under Diagnostic Code 7305.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

An increased evaluation for peptic ulcer disease is denied.


REMAND

The Board's December 2002 development memorandum directed 
that the veteran was to be afforded a VA orthopedic 
examination to determine the nature and severity of the 
veteran's cervical spine arthritis, to include all 
appropriate tests and assessment of functional impairment.

Although the veteran was afforded a VA examination in May 
2003, and although the examiner provided range of motion 
values, the examiner did not adequately address functional 
impairment.  Moreover, the examiner recommended that the 
veteran undergo a magnetic resonance imaging (MRI) scan of 
his neck to determine whether there are any signs of early 
myelopathy.  As the May 2003 examination report does not 
fully comply with the 2002 Board development memorandum 
additional development is necessary.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

Therefore, this case is REMANDED for the following:

1.  The RO should send the veteran and 
his representative, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  

2.  If the attempt to obtain the medical 
records identified by the veteran is 
unsuccessful, the veteran should be 
inform of this fact and he should be 
requested to provide a copy of any 
outstanding medical records.

3.  After the above development has been 
completed to the extent possible, the RO 
should schedule the veteran for a MRI scan 
of his cervical spine and thereafter, 
orthopedic and neurological examinations 
to determine the nature and extent of his 
cervical spine arthritis.  The orthopedic 
examiner should be requested to identify 
any objective evidence of pain, painful 
motion, or functional loss due to pain as 
a result of the cervical spine arthritis.  
The extent of any weakened movement, 
excess fatigability or incoordination 
associated with the disability should be 
specifically assessed.  The examiner 
should also express an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups (if 
the veteran describes flare-ups), and if 
feasible, express this in terms of 
additional limitation of motion during 
flare-ups.  If not feasible, the examiner 
should so state.  All indicated studies 
should be performed, and the rationale for 
all opinions expressed should be provided.  
The veteran's claims file must be made 
available to and reviewed by the 
examiners.  

4.  Then, the RO should readjudicate the 
issue on appeal, in light of all 
pertinent evidence and legal authority.

If the benefit sought on appeal remains denied, the RO should 
furnish the veteran and his representative a supplemental 
statement of the case, and afford then an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  The Board 
intimates no opinion as to the ultimate outcome of the 
appellant's claim. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



